DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed April 26, 2022.  Claims 63-107 are currently pending and are allowable.
	
This application is a continuation application of U.S. Application No. 14/781273, filed September 29, 2015, now U.S. Patent No. 10,617,723, which is a U.S. National Stage Application of International Application No. PCT/US2014/32196, filed March 28, 2014, which claims benefit to U.S. Provisional Application No. 61/806497, filed March 29, 2013.


Terminal Disclaimer

The terminal disclaimer filed on April 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 7,344,710 and 10,617,723, and any patent granted on U.S. Application No. 14/781270, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Rejections:

	The rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over the cited claims of U.S. Patent No. 7,344,710, and U.S. Patent No. 10,617,723, is withdrawn in view of the filed Terminal Disclaimer.
	The provisional rejection of claims 63-107 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 14/781270, in view of Dang et al., is withdrawn in view of the filed Terminal Disclaimer.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Forbes et al.  Forbes et al. teach a method for treating a solid tumor in a mammal, including a human, by administering intratumorally a therapeutic number of colony forming units (CFUs) of genetically engineered bacteria, including preferably anaerobic bacteria, including C. novyi, in a pharmaceutically acceptably solution (Abs.; p. 3, Line 24-p. 4, Line 22; p. 17, Line 21 to p. 18, Line 3; p. 40, Line 12-20).  A therapeutic number of CFUs of the genetically engineered bacteria is determined for each organism to optimize the cytotoxic effect to the cancer cells while reducing the harmful side effects to the patient, wherein the dosage administered to mammals, which includes humans, ranges preferably from 102 to 108 CFU/kg, and where injection of C. novyi spores of up to 108 CFUs is known in the art (p. 40, Line 17-24).  
It is noted that C. novyi is listed among a significant number of other species that may be used in the invention of Forbes et al., and intratumoral administration is listed among a number of species for administration.  While Forbes et al. generally teach that the bacteria of the invention can be administered at 102 to 108 CFU/kg, the only specific reference to C. novyi administration references Dang et al. (Combination bacteriolytic therapy for the treatment of experimental tumors, PNAS, Vol. 98, No. 26 (2001), pp. 15155-15160 – Previously Presented).  Dang et al. teach that C. novyi administered intravenously at 5x107 CFU alone was not sufficient to reduce tumor volume, where co-administration of 5x107 CFU C. novyi with additional anti-cancer agents was necessary to reduce the tumor volume (see Fig. 6 A-C).  
Additionally, Dang et al. (IDS; US 2005/0079157) teach the intratumoral administration of 1x107 C. novyi to treat solid tumors, where again, this amount of C. novyi was only effective to reduce tumor size when co-administered with additional anti-cancer agents (Abs.; Para. 34; Fig. 6A-C).  Given the teachings of Dang et al., it would not have been obvious to one of ordinary skill in the art that administration of the significantly lesser claimed amount of 1x103-1x105 CFU of C. novyi would have been effective to reduce the size of a solid tumor at this dosage and without co-administration of additional anti-cancer agents.  In fact, Dang et al. teaches away from administration of such a low amount, and administration of C. novyi without the co-administration of additional anti-cancer agents.  
For the forgoing reasons, the prior art of record is not deemed to teach or render obvious the invention as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 63-107 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653